DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein an electric-wave blocking member including a first portion disposed between the back plate and the second antenna and overlapping the second antenna when viewed in the first direction; and a second portion extending from the first portion in a direction away from the back plate, overlapping the second antenna when viewed in a direction perpendicular to the first direction, and positioned further away from the portion of the housing than the second antenna; and at least one processor operatively connected with the first antenna and the second antenna, wherein the second antenna includes a first antenna pattern having a same shape as an antenna pattern of the first antenna; and a second antenna pattern extending in the first direction and at least partially overlapping the first antenna pattern when viewed in the direction perpendicular to the first direction, and wherein the second antenna pattern electrically connected with at least a portion of the first antenna pattern.
Claims 4-9 and 12-15 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2019/0131691 teaches a similar arrangement for the device but does not disclose nor suggest the claimed arrangement would anticipated or obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646